Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

                                              Claim Rejections - 35 USC § 102


1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 4-10, 11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Korthikanti et al (recorded reference).
Rejection grounds continue to be those set forth in the previous office action (Paper mail dated 02/02/21, paragraphs 7-26).

3.	Applicants' arguments filed on 8/21/21 have been fully considered but they are not persuasive.
	Applicants, in their remarks, argue that: “[a]mended claim 1 and claim 11 specifically call out this architectural feature. Specifically, claim specifies 
(1). ‘said first result bus perpendicular to said first operand bus’ and 
(2). ‘plurality of combiner circuits, each said combiner circuits coupled to a first result bus such that result vectors from matrix processing units in a common row may be combined with a first function’" (emphasis bold face).

	With respect to the arguments, the examiner carefully reviews Applicants' specification, drawings, claimed invention and the applied reference. 

First, the “perpendicular” feature has NO patent weight.  The claim(s) claims “digital processing circuit for performing matrix operations”. The “perpendicular” feature [and other features] may be important in implement the circuitry in semiconductor wafer for optimization the speed, cost, power… of the final product; and
Second, the term “may be” is “may be not”.
Therefore, the rejection is still proper.

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

			Official	 	(571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182